Case 1:19-cv-22267-XXXX Document 1 Entered on FLSD Docket 06/03/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                        Case No.: 19-cv-22267


  ANTONIO DIAZ,

         Plaintiff,

  vs.

  EMPLOYER SOLUTIONS SERVICES, INC.,
  a Florida Profit Corporation,

        Defendant.
  ___________________________________________/

                                      NOTICE OF REMOVAL

         Defendant, EMPLOYER SOLUTIONS SERVICES, INC. (hereinafter “Employer

  Solutions”), by and through its undersigned counsel and pursuant to 28 U.S.C. § 1331 and 28

  U.S.C. §1441(a), files this Notice of Removal of this cause from the Eleventh Judicial Circuit in

  and for Miami-Dade County, Florida, to the United States District Court for the Southern District

  of Florida and allege as follows:

         1.      Defendant is named in a civil action brought in the Circuit Court of the 11th

  Judicial Circuit in and for Miami-Dade County, Florida captioned Antonio Diaz v. Employer

  Solutions Services, Inc., Case No. 19-012960 CA 01. See Exhibit A.

         2.      Plaintiff served Defendant on May 14, 2019. See Exhibit B. Accordingly, this

  Notice of Removal is timely filed within thirty (30) days after the date of receipt of the summons

  and a copy of the initial pleading setting the claim for relief upon which this action is based. See

  28 U.S.C. § 1446(b); Murphy Brothers, Inc., v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354

  (1999)(holding that thirty day time period under removal statute begins to run from the date of
Case 1:19-cv-22267-XXXX Document 1 Entered on FLSD Docket 06/03/2019 Page 2 of 3



  formal service). Pursuant to Fed.R.Civ.P.81(c), Defendant may file its responsive pleading to

  Plaintiff’s Complaint within seven days after the filing of this Notice of Removal. Fed. R. Civ.

  P. 81(c).

          3.       Plaintiff filed a six-count Complaint alleging unpaid minimum wages and

  retaliation pursuant to the Fair Labor Standards Act and breach of agreement, quantum meruit,

  unjust enrichment, and tortious interference with an advantageous business relationship. See

  Exhibit A. The claim for unpaid minimum wages (Count V) and retaliation (Count VI) are

  brought pursuant to the Fair Labor Standards Act, 29 U.S.C. §201, et seq. See Exhibit A. This

  Court has original subject matter jurisdiction over Plaintiff’s Complaint pursuant to 28 U.S.C.

  §1331.1 Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691, 694 (2003)[explaining that

  district courts have original jurisdiction over FLSA claims pursuant to §1331 and §1337(a)].

          4.       This Court has supplemental jurisdiction pursuant to 28 U.S.C. §13672 for the

  state law claims of breach of agreement, quantum meruit, unjust enrichment and tortious

  interference with an advantageous business relationship (Counts I-Count IV).

          5.       The United States District Court for the Southern District of Florida embraces the

  county in which the state court action is now pending and, therefore, this Court is a proper venue

  for this action pursuant to 28 U.S.C. § 105(a)(1).

          6.       As required by 28 U.S.C. § 1446(d), a Notice to State Court of Removal, along

  with a copy of this Notice of Removal, will be promptly filed in the Circuit Court of the Eleventh




  1
    The district courts shall have original jurisdiction of all civil actions arising under the Constitution, laws
  or treatises of the United States.
  2
    In an civil action of which the district courts have original jurisdiction, the district courts shall have
  supplemental jurisdiction over all other claims that are so related to claims in the action within such
  original jurisdiction that they form part of the same case or controversy under Article III of the United
  States Constitution.


                                                         2
Case 1:19-cv-22267-XXXX Document 1 Entered on FLSD Docket 06/03/2019 Page 3 of 3



  Judicial Circuit in and for Miami-Dade County, Florida and served upon counsel. A copy of the

  Notice to State Court of Removal is attached as Exhibit C.

         WHEREFORE, Defendant respectfully requests that this matter be removed from the

  Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida to the

  United States District Court for the Southern District of Florida.

         DATED this 3rd day of June 2019.

                                                        Respectfully submitted,


                                                                s/Ena T. Diaz
                                                        Ena T. Diaz
                                                        Fla. Bar No. 0090999
                                                        ENA T. DIAZ, P.A.
                                                        Attorney for Defendant
                                                        999 Ponce De Leon Blvd. – Ste 720
                                                        Coral Gables, FL 33134
                                                        Tel.: (305) 377-8828
                                                        Fax: (305) 356-1311
                                                        ediaz@enadiazlaw.com


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the Notice of Removal was electronically filed with the Clerk

  of Court by using the CM/ECF system and was served via e-mail on counsel for Plaintiff, Jason

  S.      Remer,          Esq.    (jremer@rgpattorneys.com),           Miriam     Brooks,   Esq.

  (mcolmenarez@rgpattorneys.com), and Manuel A. Antommattei, Esq. (maa@rgpattorneys.com),

  Remer & Georges-Pierre, PLLC, 44 West Flagler Street, Suite 2200, Miami, FL 33130, on this

  3rd day of June 2019.


                                                             s/Ena T. Diaz
                                                        ENA T. DIAZ




                                                   3
